Case: 22-10476     Document: 00516550960         Page: 1     Date Filed: 11/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-10476
                                Summary Calendar                            FILED
                                                                    November 18, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Montray Lorenzo Cato,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:12-CR-194-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Montray Lorenzo Cato directly appeals from a judgment revoking his
   supervised release and sentencing him to 90 days of imprisonment and 30
   months of supervised release. He challenges the constitutionality of 18
   U.S.C. § 3583(g), which mandates revocation of supervised release and a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10476       Document: 00516550960           Page: 2   Date Filed: 11/18/2022




                                      No. 22-10476


   term of imprisonment for any offender who violates certain conditions of
   supervised release, including prohibitions on possessing and using a
   controlled substance.
            Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Cato
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to a
   jury trial. He concedes that his challenge is foreclosed by United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), and he raises the issue to preserve it
   for further review. The Government has filed an unopposed motion for
   summary affirmance and, alternatively, for an extension of time to file its
   brief.
            In Garner, we rejected the argument that Cato has advanced and held
   that § 3583(g) is not unconstitutional under Haymond. See Garner, 969 F.3d
   at 551–53. Thus, Cato’s sole argument on appeal is foreclosed. Accordingly,
   the Government’s motion for summary affirmance is GRANTED, its
   alternative motion for extension of time is DENIED, and the judgment of
   the district court is AFFIRMED. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).




                                           2